17‐640‐cv 
Tucker v. United States 
                                         
                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 22nd day of December two thousand seventeen. 
                     
PRESENT:  BARRINGTON D. PARKER, 
                    RICHARD C. WESLEY, 
                    DENNY CHIN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
BLANCHE TUCKER, 
                                         Plaintiff‐Appellant, 
                                                                                                
                               v.                                                   17‐640‐cv 
                                                                                     
UNITED STATES OF AMERICA,                                                
                                         Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      Christopher D. DePalma, DʹElia, Gillooly, 
                                                              DePalma, LLC, New Haven, Connecticut. 
 
                                                                                                  


FOR DEFENDANT‐APPELLEE:                    Alan M. Soloway, David C. Nelson, Assistant 
                                           United States Attorneys, for Diedre M. Daly, 
                                           United States Attorney for the District of 
                                           Connecticut, New Haven, Connecticut. 
      
              Appeal from the United States District Court for the District of 

Connecticut (Bryant, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Blanche Tucker appeals from a judgment of the district 

court entered February 10, 2017, pursuant to a February 3, 2017 memorandum of 

decision, granting a motion for summary judgment for defendant‐appellee United 

States, and dismissing the complaint brought under the Federal Tort Claims Act 

(ʺFTCAʺ).  On appeal, Tucker argues that the district court erred in finding that a 

reasonable jury could not conclude that defendant had created a foreseeably hazardous 

condition.  We assume the partiesʹ familiarity with the underlying facts, procedural 

history, and issues on appeal.   

              We review de novo a district courtʹs grant of summary judgment, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in its favor.ʺ  Alibrandi v. Fin. Outsourcing Servs., Inc., 

333 F.3d 82, 85 (2d Cir. 2003).  ʺSummary judgment is appropriate only if it can be 

established that ʹthere is no genuine issue as to any material fact and that the moving 



                                               2 
 
                                                                                                 


party is entitled to a judgment as a matter of law.ʹʺ  Id. (quoting Fed. R. Civ. P. 56(c)) 

(citation omitted). 

              The facts are construed in favor of Tucker, as the party opposing summary 

judgment below.  They are summarized as follows:  On August 23, 2013, Tucker visited 

the United States Post Office in West Haven, Connecticut to conduct business.  As she 

entered the post office, there was a large bug flying through the air near the customer 

service desk.  Tucker, upon the request of a postal worker, picked up a spray bottle 

containing cleaning solution and sprayed liquid at the bug.  As the now‐wet bug 

sputtered towards the ground, Tucker attempted to step on the bug while it was in 

midair, slipping and falling in the process.  There is no evidence that the floor was wet 

before Tucker slipped and fell.  The post office custodian, however, testified that after 

Tucker fell he noticed that a small area of the floor was covered with liquid.  Tucker 

alleges that she slipped in this liquid, the liquid had come from the spray bottle, and she 

was injured due to the negligence of the postal worker.   

              The FTCA sets out a limited waiver of sovereign immunity for selected 

tort claims.  Caban v. United States, 728 F.2d 68, 72 (2d Cir. 1984).  When a tort claim 

arises ʺ[t]he United States shall be liable . . . in the same manner and to the same extent 

as a private individual under like circumstances.ʺ  28 U.S.C. § 2674; see id. § 1346(b)(1).  

This Court applies the law of the state where the claim would accrue if the defendant 

were a private individual, which is usually the state where the incident occurred.   


                                              3 
 
                                                                                                


Caban, 728 F.2d at 72 (citing 28 U.S.C. § 1346(b)(1)).  Here, as the episode was in the state 

of Connecticut, we apply Connecticut law.                                

              Under Connecticut law, ʺthere is an ascending degree of duty owed by the 

possessor of land to persons on the land based on their entrant status, i.e., trespasser, 

licensee or invitee.ʺ  Morin v. Bell Court Condo. Assʹn, Inc., 612 A.2d 1197, 1199 (Conn. 

1992) (citations omitted).  Ordinarily, when the plaintiff is a business invitee, as Tucker 

undisputedly was, she must establish that the defendant had actual or constructive 

notice ʺof the specific unsafe condition which causedʺ the injury to demonstrate that the 

defendantʹs failure to remedy the danger was a breach of duty.  Baptiste v. Better Val‐U 

Supermarket, Inc., 811 A.2d 687, 691 (Conn. 2002) (citations omitted).  Tucker contends 

that where ʺthe defendantʹs conduct created the unsafe condition, proof of notice is not 

necessary . . . because when a defendant itself has created a hazardous condition, it 

safely may be inferred that it had knowledge thereof.ʺ  Kelly v. Stop and Shop, Inc., 918 

A.2d 249, 255 (Conn. 2007) (citations omitted).   

              This inference is only appropriate, however, ʺwhen the defendant or its 

employees created an obviously hazardous condition.ʺ  DiPietro v. Farmington Sports 

Arena, LLC, 49 A.3d 951, 960‐61 (Conn. 2012) (emphasis added) (holding that an 

inference of notice was inappropriate where the defendant selected indoor carpeting 

that was not foreseeably hazardous).  Tucker, therefore, must ʺprovide an evidentiary 




                                              4 
 
                                                                                               


foundation from which a reasonable jury could [find] that the defendant[] . . . had notice 

of the potential dangerousnessʺ of the situation.  Id. at 961.  She failed to do so here.  

              A reasonable jury could not conclude that the Postal Service created an 

obviously hazardous condition.  It was not reasonably foreseeable to a postal employee 

that handing a patron a spray bottle of cleaning fluid would lead the patron to spray 

enough liquid into the air to create a slick spot, attempt to squash a bug midair, and 

then step onto and slip in that slick spot.  Although it made little sense for the postal 

employee to hand Tucker a bottle of cleaning fluid to kill a flying bug, we cannot say 

that a reasonable employee would have regarded the handing over of the bottle to 

create a foreseeably hazardous condition.  Id.  Accordingly, the Postal Service did not 

breach its duty to Tucker.  

              Tucker argues that the district court improperly reached foreseeability sua 

sponte and should only have considered the issue of the Postal Serviceʹs notice of the 

dangerous condition.  We disagree.  Foreseeability was properly before the district 

court because Connecticut law treats a defendantʹs affirmative act creating a condition 

as an aspect of notice.  See id. (ʺRather than acting as an alternative to notice, the 

affirmative act rule allows an inference of notice when circumstantial evidence shows 

that the defendant knew or should have known of the dangerous condition because it 

was a foreseeably hazardous one that the defendant itself created.ʺ).   




                                               5 
 
                                                                                         


              We have considered Tuckerʹs remaining arguments and conclude they are 

without merit.  For the reasons stated herein, the judgment of the district court is 

AFFIRMED.   

                                          FOR THE COURT: 

                                          Catherine OʹHagan Wolfe, Clerk 




                                             6